      Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 1 of 11


 1   DENNIS N. LUECK, JR. (SBN 292414)
     dlueck@hinshawlaw.com
 2   BRIAN S. WHITTEMORE (SBN 241631)
     bwhittemore@hinshawlaw.com
 3   HINSHAW & CULBERTSON LLP
     One California Street, 18th Floor
 4   San Francisco, CA 94111
     Telephone:     415-362-6000
 5   Facsimile:     415-834-9070
 6   Attorneys for Defendant
     NAVIENT SOLUTIONS, LLC
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                            FOR THE EASTERN DISTRICT OF CALIFORNIA
10
                                         SACRAMENTO DIVISION
11
     MARY ALICE BARNES,                                ) Case No. 2:20-CV-01730-MCE-CKD
12                                                     )
                    Plaintiff,                         ) STIPULATED PROTECTIVE ORDER
13                                                     )
            vs.                                        ) Complaint Filed: August 28, 2020
14                                                     )
     EXPERIAN INFORMATION SOLUTIONS,                   )
15   INC.; TRANSUNION LLC; NELNET                      )
     SERVICING, LLC; AND NAVIENT                       )
16   SOLUTIONS, LLC,                                   )
                                                       )
17                  Defendants.                        )
                                                       )
18

19                                STIPULATED PROTECTIVE ORDER
20          The Court, having reviewed the Stipulation for Entry of Protective Order
21   (“Stipulation”) filed by the Parties, Plaintiff Mary Alice Barnes (“Plaintiff”), and Defendant
22   Navient Solutions, LLC (“NSL”), in this action, and good cause appearing, hereby
23   APPROVES the Stipulation and ORDERS as follows:
24          1.      “CONFIDENTIAL” Documents, Materials, and Information. This Order shall govern

25   all documents produced or exchanged, all written answers, deposition answers, and other responses to

26   discovery, and all communications of any kind made by the Parties, their attorneys, consultants, agents,

27   and representatives. “CONFIDENTIAL” materials shall be the documents or information respectively

28   designated under this Order and any notes, work papers, or other documents respectively containing
                                                     1
                                                                          STIPULATED PROTECTIVE ORDER
                                                                            Case No. 2:20-CV-01730-MCE-CKD
                                                                                            1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 2 of 11


 1   “CONFIDENTIAL” materials derived from such items. The Parties or any third party may identify
 2   any documents or information, including but not limited to discovery materials produced by that party,
 3   initial disclosures, documents and things, answers to interrogatories, responses to requests for
 4   production, responses to requests for admission, deposition exhibits, and all or portions of deposition
 5   or hearing transcripts, as “CONFIDENTIAL” and designate the documents or information as such by
 6   affixing thereto a legend of “CONFIDENTIAL” or by designating through another method set forth
 7   in this Order or agreed to by the parties.
 8          The Parties or any third party may designate documents or information as “CONFIDENTIAL”
 9   to the extent that the party, through counsel, believes “good cause” exists to categorize the material as
10   confidential because the material contains or includes: (1) confidential business information; (2) trade
11   secrets; (3) proprietary business methods or practices; (4) any other competitively sensitive
12   confidential information; (5) personal information, including personal financial information about
13   customers or applicants, third parties, the Parties, or an employee of any party to this lawsuit; (6)
14   information regarding any individual’s banking or lending relationships, including, without limitation,
15   information regarding any individual’s loan or credit history and/or consumer information not
16   otherwise available to the public; and (7) any other categories that are later agreed to in writing by the
17   parties or ordered by the Court.
18          This agreed confidentiality order does not include the amount of any judgment that may be
19   entered in this matter or any settlement amounts agreed to by the parties hereto, as said items will be
20   separately negotiated by the parties at a later date.
21          2.      Designation of “CONFIDENTIAL” Material. Documents shall be designated as
22   “CONFIDENTIAL” by stamping them with the word “CONFIDENTIAL” in a manner which will not
23   interfere with their legibility. This designation shall only be used in a reasonable fashion and upon a
24   good faith determination by counsel that a particular document contains non-public information and
25   falls within one of the categories enumerated in Paragraph 1. This designation shall ordinarily be made
26   before or at the same time as the production or disclosure of the material. Because materials described
27   in Paragraph 1 shall be covered by this Order, there shall be no waiver of confidentiality if such
28   materials are inadvertently produced without being stamped “CONFIDENTIAL.” Materials already
                                                      2
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              Case No. 2:20-CV-01730-MCE-CKD
                                                                                             1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 3 of 11


 1   produced in discovery in this litigation may be designated as “CONFIDENTIAL” upon written notice
 2   (without stamping), within fourteen (14) days of the entry of this Order, from the party asserting the
 3   confidentiality designation to all counsel of record to whom such documents have been produced by
 4   notifying the other party of the identity of the documents or information to be so designated. Any of
 5   the parties to this action can remove at any time its designation of “CONFIDENTIAL” from any of
 6   the documents or information it has previously so designated.
 7             3.        Treatment of “CONFIDENTIAL” Information. Unless otherwise ordered by the Court,
 8   “CONFIDENTIAL” material, and any quotes, summaries, charts, or notes made therefrom, and any
 9   facts or information contained therein or derived therefrom, shall be held in confidence and used by
10   the parties to whom the documents and information are produced solely for the purpose of this case.
11   The parties agree to take reasonable steps to maintain the confidentiality of the documents,
12   information,        and    testimony    relating   thereto. During   the pendency of this            litigation,
13   “CONFIDENTIAL” material, including all copies thereof, shall be retained solely in the custody of
14   the parties’ attorneys and shall not be placed in the possession of or disclosed to any other person,
15   except as set forth in this Order, as otherwise agreed upon by the parties, or upon leave of Court. Each
16   person to whom “CONFIDENTIAL” material is disclosed pursuant to this Order is hereby prohibited
17   from exploiting in any way such documents or information for his, her or its own benefit, or from
18   using such information for any purpose or in any manner not connected with the prosecution or defense
19   of this case.
20             4.        “Disclosure.” As used herein, “disclosure” or to “disclose” shall mean to divulge,
21   reveal,        describe,   summarize,     paraphrase,   quote,   transmit,     or   otherwise   communicate
22   “CONFIDENTIAL” material.
23             5.        Permissible Disclosure of “CONFIDENTIAL” Material. Except by order of this Court,
24   or otherwise as required by law, material designated as “CONFIDENTIAL” (and any notes or
25   documents that reflect or refer to such documents and information) shall not be disclosed to any person
26   other than:
27             (a)     A party hereto;
28
                                                             3
                                                                                  STIPULATED PROTECTIVE ORDER
                                                                                    Case No. 2:20-CV-01730-MCE-CKD
                                                                                                  1034648\307900808.v1
      Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 4 of 11


 1          (b)   Counsel employed by a party, or an employee of such counsel, to whom it is necessary
 2                that the materials be shown or the information known for purposes of this case only;
 3          (c)   Any employee or agent of a party to whom the “CONFIDENTIAL” materials are shown
 4                for the purpose of working directly on or testifying in connection with this litigation at
 5                the request of or at the direction of counsel for such party;
 6          (d)   A person retained to assist in this action, such as an investigator, independent accountant,
 7                or other technical expert or consultant, who has signed an acknowledgement in the form
 8                of Exhibit A hereto, which signed acknowledgment shall be retained by the party who
 9                has retained such person, however, in the event the disclosure includes materials
10                designated by a third party as “CONFIDENTIAL,” the parties shall obtain the written
11                consent of such third party prior to disclosure under this paragraph;
12          (e)   This Court (or its employees or agents) pursuant to a court filing in connection with this
13                action;
14          (f)   Any person(s) designated by the Court in the interest of justice, upon such terms as the
15                Court may deem proper;
16          (g)   Members of the jury at a public trial of this matter, subject to the requirements of
17                Paragraph 11 below; or
18          (h)   A person who is deposed or who testifies at the hearing in this matter who has signed an
19                acknowledgement in the form of Exhibit A hereto, which signed acknowledgment shall
20                be retained by the party who has compelled such person to testify at a deposition or trial.
21                If the witness refuses to sign such form, the party compelling such testimony shall
22                immediately notify opposing counsel and permit them seven (7) days to seek redress with
23                the Court provided, however, in the event the disclosure includes materials designated
24                by a third party as “CONFIDENTIAL,” the parties shall obtain the written consent of
25                such third party prior to disclosure under this paragraph.
26          6.     Review of Own “CONFIDENTIAL” Materials. The restrictions of this Order shall not
27   apply to parties, and their employees, attorneys, experts or other authorized agents, when reviewing
28   their own “CONFIDENTIAL” materials.
                                                        4
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             Case No. 2:20-CV-01730-MCE-CKD
                                                                                             1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 5 of 11


 1          7.      Deposition Transcripts. Deposition testimony and deposition exhibits containing
 2   “CONFIDENTIAL” material shall be covered by this Order. During a deposition taken in this matter,
 3   the Parties or any third party, on the record, may designate as “CONFIDENTIAL” portions of the
 4   deposition testimony or deposition exhibits. Alternatively, the Parties or any third party may, by
 5   written notice to opposing counsel and the court reporter not later than fourteen (14) business days
 6   after receipt of the final deposition transcript, designate as “CONFIDENTIAL” any portions of the
 7   deposition testimony or deposition exhibits. Until expiration of the above fourteen (14) day period, all
 8   deposition transcripts will be treated as “CONFIDENTIAL” material unless otherwise agreed to in
 9   writing by the parties.
10          8.      Objections to “CONFIDENTIAL” Designations. To the extent that any party contests
11   a designation under this Order, such party shall object to such designation in writing not later than
12   fourteen (14) business days after receipt of materials designated as “CONFIDENTIAL.” The parties
13   shall first try to resolve the disagreement in good faith on an informal basis, such as the production of
14   redacted copies. If the parties are unable to reach an agreement regarding the designation, then the
15   party objecting to such designation shall file an appropriate motion with the Court for a ruling that the
16   documents or other information shall not be accorded such status and treatment. In the event that such
17   a challenge is made, the party asserting the confidentiality designation shall have the burden of
18   establishing good cause exists to maintain the designation. Until this Court enters an order changing
19   the designation of such documents or information, such document or information shall continue to be
20   protected as provided by this Order. Should the Court rule in favor of the party objecting to the
21   confidentiality designation, the party asserting the designation shall produce a copy of the document(s)
22   without the “CONFIDENTIAL” designation.
23          9.      Disclosing “CONFIDENTIAL” Material. If any party wishes to disclose any
24   “CONFIDENTIAL” material beyond the terms of Paragraphs 5-6 of this Order, that party shall provide
25   all other parties with reasonable notice in writing of the request to disclose the materials, unless
26   otherwise required by law. If the parties cannot resolve their disagreement with respect to the
27   disclosure of any designated information, then a party may petition the Court for a determination of
28   these issues. In the event that such a challenge is made, the party asserting the confidentiality
                                                     5
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             Case No. 2:20-CV-01730-MCE-CKD
                                                                                             1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 6 of 11


 1   designation shall have the burden of establishing that the designation is proper. Such
 2   “CONFIDENTIAL” material shall remain “CONFIDENTIAL” as stipulated by this Order until the
 3   Court rules on the party’s specific petition.
 4          10.     Pleadings and Other Court Submissions. Each party agrees that when filing with the
 5   Court any papers (including, without limitation, affidavits, memoranda, interrogatory answers, or
 6   deposition transcripts) that disclose directly or indirectly any “CONFIDENTIAL” material, such
 7   papers shall be filed under seal in accordance with the Court’s local rules and requirements for filing
 8   documents under seal.
 9          The parties further recognize the possible need to use documents marked “CONFIDENTIAL”
10   during the trial of this matter. However, the parties agree to take reasonable steps to protect the
11   confidentiality of any trial exhibits so designated to include asking the Court to ensure that any such
12   documents referred to or offered into evidence at trial are filed with the Court under seal.
13          11.     Document Retention. After the conclusion of this matter (including the expiration of
14   all appeals), all originals and reproductions of the “CONFIDENTIAL” materials shall be returned to
15   the producing party within thirty (30) days of such conclusion or be destroyed (in which case counsel
16   for the party destroying said documents shall certify in writing to the producing party within thirty
17   (30) days of such conclusion that destruction of the “CONFIDENTIAL” materials has taken place).
18   Insofar as the provisions of this Order restrict the use of the documents produced hereunder, the Order
19   shall continue to be binding throughout and after the conclusion of this case, including all appeals,
20   except as set forth in Paragraph 13.
21          12.     Admissibility. Nothing in this Order shall be construed to limit any party from
22   producing or introducing any document into evidence at public hearing. Subject to the Rules of
23   Evidence, “CONFIDENTIAL” materials and other confidential information may be offered in
24   evidence at trial or any court hearing. Any party may move the court for an Order that the evidence be
25   received in camera or under other conditions to prevent unnecessary disclosure of any
26   “CONFIDENTIAL” material. The Court will then determine whether the proffered evidence should
27   continue to be treated as “CONFIDENTIAL” and, if so, what protection, if any, may be afforded to
28   such information at the trial or hearing.
                                                        6
                                                                           STIPULATED PROTECTIVE ORDER
                                                                             Case No. 2:20-CV-01730-MCE-CKD
                                                                                            1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 7 of 11


 1           13.     Scope of Discovery. Nothing in this Order shall preclude any party from opposing
 2   production of any documents or information, or from seeking further or different relief should future
 3   pretrial activities indicate such a need.
 4           14.     Client Consultation. Nothing in this Order shall bar or otherwise restrict any attorney
 5   herein from rendering advice to his or her client with respect to this case or from doing anything
 6   necessary to prosecute or defend this case and further the interests of his client, provided, however,
 7   that the attorney shall not disclose any material designated for protection hereunder where such
 8   disclosure would be contrary to the terms of this Order.
 9           15.     Discretion of the Court. Nothing in this Order shall apply to, bind, or limit the Court or
10   its employees in the performance of their duties. Notwithstanding any foregoing suggestion to the
11   contrary, the Court shall retain final and complete authority to re-designate any material previously
12   designated as “CONFIDENTIAL” as a public document.
13           16.     Notice of Breach. It shall be the obligation of counsel, upon hearing of any breach or
14   threatened breach of this Order by any person, to promptly notify counsel for the opposing and
15   producing parties of such breach or threatened breach.
16           17.     Litigation Use Only. All “CONFIDENTIAL” materials produced in this litigation,
17   whether by a party or nonparty, and all information contained therein or derived therefrom, shall be
18   used solely for the preparation and trial of this action (including any appeals and retrials), and may not
19   be used for any other purpose, including business, governmental or commercial, or any other
20   administrative or judicial proceedings or actions.
21           18.     Subpoena by Other Court or Agencies. If another court or an administrative agency
22   subpoenas or orders production of “CONFIDENTIAL” materials that a party obtained under the terms
23   of this Order, the party receiving the subpoena shall promptly notify the party or other person who
24   designated the “CONFIDENTIAL” materials of the pendency of such subpoena or order.
25           19.     Inadvertent Disclosure Protection. Review of the “CONFIDENTIAL” materials
26   labeled “CONFIDENTIAL” by counsel, experts, or consultants in the litigation shall not waive the
27   “CONFIDENTIAL” designation or any objections to production.              “CONFIDENTIAL” materials
28   inadvertently produced by any party or nonparty through discovery in this action without having been
                                                      7
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              Case No. 2:20-CV-01730-MCE-CKD
                                                                                             1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 8 of 11


 1   designated as “CONFIDENTIAL” shall be subject to the provisions of this Order to the same extent
 2   as if the inadvertent disclosure had not occurred so long as there is reasonable notice to the other party
 3   of the inadvertent disclosure. If a producing party inadvertently discloses to a receiving party
 4   information that is privileged or otherwise immune from discovery, said producing party shall
 5   promptly, upon discovery of such disclosure, so advise the receiving party in writing and request that
 6   the item or items of information be returned. No party to this action shall thereafter assert that such
 7   disclosure waived any privilege or immunity. It is further agreed that the receiving party will return
 8   such inadvertently produced item or items of information and all copies thereof within fourteen (14)
 9   business days of receiving a written request for the return of such item or items of information from
10   the producing party.
11          20.     Non-Parties. Non-parties who are required to produce “CONFIDENTIAL” material
12   in response to a subpoena, and who in good faith believe that such material contains confidential
13   information, may rely on this Order and apply it to their production.
14          21.     Responsibility of Attorneys. The attorneys of record are responsible for employing
15   reasonable measures to control, consistent with this Order, the duplication of, access to, and
16   distribution of copies of materials labeled “CONFIDENTIAL.” Parties shall not duplicate any such
17   materials except for working copies and for filing in court under seal. The attorneys of record further
18   are responsible for employing reasonable measures to control, consistent with this Order, the
19   dissemination or revelation of confidential information.
20

21                                                   ORDER
22          The court has reviewed the stipulated protective order, which comports with the relevant
23   authorities and the court’s applicable local rule. See L.R. 141.1(c). The court APPROVES the
24   stipulated protective order with the following addition:
25          22.     Filing CONFIDENTIAL Material under seal. A party that seeks to file under seal any
26   material, including CONFIDENTIAL material, must comply with Local Rule 141. Documents may
27   be sealed only by written order of the court, upon the showing required by applicable law. A specific
28   request to seal must be made and a sealing order will issue only upon a request establishing that the
                                                      8
                                                                            STIPULATED PROTECTIVE ORDER
                                                                              Case No. 2:20-CV-01730-MCE-CKD
                                                                                              1034648\307900808.v1
       Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 9 of 11


 1   material to be sealed is privileged, protectable as a trade secret, or otherwise entitled to protection
 2   under the law.
 3

 4   Dated: April 19, 2021
                                                     _____________________________________
 5
                                                     CAROLYN K. DELANEY
 6                                                   UNITED STATES MAGISTRATE JUDGE

 7   8.barn1730.Stip.PO

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       9
                                                                          STIPULATED PROTECTIVE ORDER
                                                                            Case No. 2:20-CV-01730-MCE-CKD
                                                                                           1034648\307900808.v1
      Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 10 of 11


 1                                                 EXHIBIT A
 2               CERTIFICATION RE CONFIDENTIAL DISCOVERY MATERIALS
 3          I    hereby     acknowledge     that    I,   ______________________________             [NAME],

 4   ___________________________________________ [POSITION AND EMPLOYER], am about to

 5   receive CONFIDENTIAL materials supplied in connection with the action entitled Mary Alice Barnes

 6   v. Navient Solutions, LLC, et al., Case No. 2:20-CV-01730-MCE-CKD, United States District Court

 7   for the Eastern District of California, Sacramento Division. I certify that I understand that the

 8   CONFIDENTIAL materials are provided to me subject to the terms and restrictions of the Stipulation

 9   and Protective Order filed in this action. I have been given a copy of the Stipulation and Protective

10   Order; I have read it, and I agree to be bound by its terms.

11          I understand that CONFIDENTIAL materials, as defined in the Stipulation and
12   Protective Order, including any notes or other records that may be made regarding any such
13   materials, shall not be Disclosed to anyone except as expressly permitted by the Stipulation
14   and Protective Order. I will not copy or use, except solely for the purposes of this action, any
15   CONFIDENTIAL materials obtained pursuant to this Protective Order, except as provided
16   therein or otherwise ordered by the Court in this action.
17          I further understand that I am to retain all copies of all CONFIDENTIAL materials
18   provided to me in this case in a secure manner, and that all copies of such materials are to
19   remain in my personal custody until termination of my participation in this action, whereupon
20   the copies of such CONFIDENTIAL materials will be returned to counsel who provided me
21   with such materials.
22          I declare under penalty of perjury, under the laws of the State of Arizona, that the foregoing is

23   true and correct. Executed this ___ day of __________, 20__, at _________________________.

24
            DATED: ____________
25
                                                   ___________________________________
26                                                 Signature
27
                                                   ___________________________________
28                                                 Print Name
                                                       10
                                                                          STIPULATED PROTECTIVE ORDER
                                                                            Case No. 2:20-CV-01730-MCE-CKD
                                                                                            1034648\307900808.v1
     Case 2:20-cv-01730-MCE-CKD Document 33 Filed 04/19/21 Page 11 of 11


 1
                                      ___________________________________
 2                                    Title
 3
                                      ___________________________________
 4                                    Address

 5                                    ___________________________________
                                      Telephone Number
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         11
                                                        STIPULATED PROTECTIVE ORDER
                                                          Case No. 2:20-CV-01730-MCE-CKD
                                                                        1034648\307900808.v1
